UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* AUDIOSTOCKS, INC. (Name of Issuer) Common Stock, $.001 par value (Title of Class of Securities) 050751 (CUSIP Number) Luis Leung 2038 Corte Del Nogal, Suite 110 Carlsbad, CA 92011 760-804-8844 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 20, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.[] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 050751 1. Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). James B. Panther, II 2. Check the Appropriate Box if a Member of a Group (a) (b) 3. SEC Use Only 4. Source of Funds OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization USA Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 1,776,195 8. Shared Voting Power 17,535,096 9. Sole Dispositive Power 19,331,291 10. Shared Dispositive Power 17,535,096 11. Aggregate Amount Beneficially Owned by Each Reporting Person 19,331,291 (see description below) 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares[X] 13. Percent of Class Represented by Amount in Row (11) 83.95% 14. Type of Reporting Person (See Instructions) IN, IV and CO Item 1.Security and Issuer Title of Class of Equity Securities:Common Stock, $.001 par value Address of
